           Case 2:18-mj-00598-GWF Document 18 Filed 10/01/18 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6
 7   Attorney for David Darrell Rucker

 8
                                 UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                              Case No. 2:18-mj-598-GWF

12                  Plaintiff,                              STIPULATION TO CONTINUE
                                                            BENCH TRIAL
13          v.
                                                            (Second Request)
14   DAVID DARRELL RUCKER,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson,
18   United States Attorney, and Elham Roohani, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
20   Nisha Brooks-Whittington, Assistant Federal Public Defender, counsel for David Darrell
21   Rucker, that the Bench Trial currently scheduled on October 10, 2018 at 9:00 am, be vacated
22   and continued to a date and time convenient to the Court, but no sooner than ninety (90) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Undersigned counsel was recently assigned to this case and needs additional
25   time to review the discovery, investigate the allegations, and prepare for trial.
26          2.      Defendant is not incarcerated and does not object to a continuance.
           Case 2:18-mj-00598-GWF Document 18 Filed 10/01/18 Page 2 of 3




 1           3.     Additionally, denial of this request for continuance could result in a miscarriage
 2   of justice.
 3           This is the second request for continuance filed herein.
 4           DATED this 1st day of October, 2018.
 5
 6    RENE L. VALLADARES                              DAYLE ELIESON
      Federal Public Defender                         Acting United States Attorney
 7
 8       /s/ Nisha Brooks-Whittington                    /s/ Elham Roohani
      By_____________________________                 By_____________________________
 9    NISHA BROOKS-WHITTINGTON                        ELHAM ROOHANI
      Assistant Federal Public Defender               Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
          Case 2:18-mj-00598-GWF Document 18 Filed 10/01/18 Page 3 of 3




 1                             UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:18-mj-598-GWF
 4
                  Plaintiff,                           ORDER
 5
           v.
 6
     DAVID DARRELL RUCKER,
 7
                  Defendant.
 8
 9
10         Based on the Stipulation of counsel and good cause appearing,

11         IT IS THEREFORE ORDERED that the Bench Trial currently scheduled on

12   Wednesday, October 10, 2018 at the hour of 9:00 a.m., be vacated and continued to

13    January
      October 23, 2019 at the hour of ___:___
     _________________
              2, 2018                   9:00 a__.m.
14         DATED this ____
                      2nd day of October, 2018.

15
16
                                               UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
                                                  3
